STATE OF WEST VIRGINIA                               FILED
                           SUPREME COURT OF APPEALS
                                                                             February 19, 20201
                                                                               EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA

Everett Frazier,
Commissioner of the West Virginia Division of Motor Vehicles,
Respondent Below, Petitioner

vs.) No. 20-0035 (Kanawha County 17-AA-78)

Misty Workman,
Petitioner Below, Respondent



                              MEMORANDUM DECISION


        Petitioner Everett Frazier, Commissioner of the West Virginia Division of Motor Vehicles
(“DMV”), by counsel Elaine K. Skorich, appeals the December 19, 2019, order of the Circuit Court
of Kanawha County, affirming the order of the Office of Administrative Hearings (“OAH”)
reinstating the driving privileges of respondent Misty Workman. Respondent, by counsel Jason
Goad, filed a response in support of the circuit court’s order. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
West Virginia Rules of Appellate Procedure and is appropriate for a memorandum decision rather
than an opinion. For the reasons expressed below, the decision of the circuit court is reversed, and
this case is remanded to the circuit court for entry of an order consistent with this decision.

         Respondent was arrested for driving under the influence of controlled substances (“DUI”)
on March 4, 2015. 1 During the course of his investigation of the March 4, 2015, offense,
investigating officer Senior Trooper R.L. Glaspell of the West Virginia State Police (“WVSP”)
requested that respondent submit to a secondary chemical test of blood. Respondent acquiesced to
the test and the same was performed at Logan Regional Medical Center by a medically trained and




       1
          Inasmuch as we are reversing and remanding this case to the circuit court for further
proceedings on grounds that do not bear on the circumstances surrounding respondent’s arrest,
those circumstances are not addressed in detail herein.


                                                 1
authorized individual. Trooper Glaspell took custody of the blood sample but did not forward the
sample to any laboratory for analysis for reasons not apparent from the record. 2

        Following her arrest, the DMV sent respondent an order dated April 17, 2015 which
revoked her driver’s license. Respondent appealed the revocation and, on April 21, 2015,
submitted a written objection and hearing request form to the OAH on which she checked a box
to indicate that she wished “to challenge the results of the secondary chemical test of the blood,
breath or urine.” An administrative hearing was conducted before the OAH on September 1, 2016.
Both respondent and Trooper Glaspell testified at the hearing. On September 25, 2017, the OAH
entered its final order reversing the order of revocation of respondent’s license due to the
“investigating officer’s failure to test blood or to make blood evidence available to [respondent]
for further testing . . . .” Significantly, the OAH found a violation of respondent’s due process
rights under West Virginia Code § 17C-5-9 (2013). 3

       The DMV appealed the OAH’s order to the circuit court. By order entered on December
19, 2019, the circuit court affirmed the OAH’s order. The court found that respondent’s agreement
to submit to “a blood test at the request of the investigating officer” afforded her “the same due
process rights had she demanded a blood test.” Further, the court specifically referenced this
Court’s decisions in Reed v. Hall, 235 W. Va. 322, 773 S.E.2d 666 (2015), and Reed v. Divita,
No. 14-1018, 2015 WL 5514209 (W. Va. Sept. 15, 2018) (memorandum decision), and found that
respondent was “denied the ability to present potentially exculpatory evidence of her blood and
was therefore denied her due process right as a result of the investigating officer[’s] failure to
submit the respondent’s blood sample to a laboratory for testing.” It is from the circuit court’s
December 19, 2019, order that petitioner now appeals.

               “‘On appeal of an administrative order from a circuit court, this Court is
       bound by the statutory standards contained in W.Va. Code § 29A-5-4(a) and
       reviews questions of law presented de novo; findings of fact by the administrative
       officer are accorded deference unless the reviewing court believes the findings to
       be clearly wrong.’ Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518


       2
         The record does not suggest nor does respondent allege that the investigating officer acted
in bad faith in failing to follow through with the testing.
       3
           West Virginia Code § 17C-5-9 provides:

               Any person lawfully arrested for driving a motor vehicle in this state while
       under the influence of alcohol, controlled substances or drugs shall have the right
       to demand that a sample or specimen of his or her blood or breath to determine
       the alcohol concentration of his or her blood be taken within two hours from and
       after the time of arrest and a sample or specimen of his or her blood or breath to
       determine the controlled substance or drug content of his or her blood, be taken
       within four hours from and after the time of arrest, and that a chemical test thereof
       be made. The analysis disclosed by such chemical test shall be made available to
       such arrested person forthwith upon demand.

                                                 2
       (1996).” Syl. Pt. 1, Dale v. Odum, 223 W. Va. 601, 760 S.E.2d 415 (2014).

Syl. Pt. 1, Frazier v. Bragg, __ W. Va. __, 851 S.E.2d 486 (2020). Guided by this standard, we
review petitioner’s argument.

        On appeal, petitioner argues that the circuit court erred in upholding the rescission of
respondent’s license revocation simply because the officer-requested blood sample was not
analyzed. Petitioner contends that because respondent did not demand or request a blood draw on
the date of her arrest, West Virginia Code § 17C-5-9 is not applicable to this case. We agree.

       In Bragg, this Court held that because a “blood draw” was performed “at the request of law
enforcement officers” the provisions of West Virginia Code § 17C-5-6 (2013), rather than West
Virginia Code § 17C-5-9, apply.

       West Virginia Code § 17C-5-6 provides, in pertinent part, that

       [o]nly a doctor of medicine or osteopathy, or registered nurse, or trained medical
       technician at the place of his or her employment, acting at the request and direction
       of the law-enforcement officer, may withdraw blood to determine the alcohol
       concentration in the blood, or the concentration in the blood of a controlled
       substance, drug, or any combination thereof . . . . The person tested may, at his or
       her own expense, have a doctor of medicine or osteopathy, or registered nurse, or
       trained medical technician at the place of his or her employment, of his or her own
       choosing, administer a chemical test in addition to the test administered at the
       direction of the law-enforcement officer. Upon the request of the person who is
       tested, full information concerning the test taken at the direction of the law-
       enforcement officer shall be made available to him or her.

        This Court has long held that “[w]hen a statute is clear and unambiguous and the legislative
intent is plain, the statute should not be interpreted by the courts, and in such case it is the duty of
the courts not to construe but to apply the statute.” Syl. Pt. 5, State v. Gen. Daniel Morgan Post
No. 548, V.F.W., 144 W. Va. 137, 107 S.E.2d 353 (1959). As to West Virginia Code § 17C-5-6,
the Bragg court found that

       [t]he language of West Virginia Code § 17C-5-6 is clear and unambiguous that a
       law enforcement officer’s duty to make available information about the test
       performed at the request of the officer (including blood test results) does not exist
       absent a request for such information by the person who is tested.

___ W. Va. at __ , 851 S.E.2d at 494. Simply “marking the box on the hearing request form” that
the driver “wish[ed] to challenge the results of the secondary chemical test of the blood, breath or
urine[,]” is not enough. Id.

       In the instant case, there is no dispute that the blood test was performed at the request of
the investigating officer. At the hearing before the OAH, respondent acknowledged that she
voluntarily consented to give a blood sample for testing. In its December 19, 2019 order, the circuit

                                                   3
court made particular findings that Trooper Glaspell requested that respondent submit to a blood
test and respondent agreed. There is no indication in the record, aside from respondent’s simple
check on a box on the hearing request form, that she wished to challenge the results of the blood
test at the administrative hearing. Respondent has not alleged that she requested any information
concerning the blood sample either for the purpose of having the sample independently tested or
for use otherwise at the administrative hearing. Accordingly, we find that West Virginia Code §
17C-5-6, as opposed to West Virginia Code § 17C-5-9, applies to the instant case. As West
Virginia Code § 17C-5-6, applies to the facts of the underlying case, we find that the OAH and the
circuit court’s reliance on West Virginia Code § 17C-5-9 and the case law construing it (i.e., Hall
and Divita), was misplaced and clearly wrong. 4

        Having determined that the circuit court erred in affirming the OAH’s order reversing the
revocation of respondent’s license based simply on the fact that respondent’s blood sample was
not tested, and because the OAH failed to otherwise evaluate the evidence of record, we remand
this case for a determination of whether there was sufficient proof under the preponderance of the
evidence standard to warrant the administrative revocation of respondent’s driver’s license.

       For the foregoing reasons, the circuit court’s December 19, 2019, order is hereby reversed,
and the case is remanded for determination of whether there was sufficient proof to warrant the
administrative revocation of respondent’s license.


                                                          Reversed and remanded with directions.

ISSUED: February 19, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison

DISSENTING:

Justice William R. Wooton


       4
         As this Court noted in Bragg, the Hall and Divita cases both “involved drivers who were
arrested for DUI and . . . demanded that a sample of blood be taken pursuant to West Virginia
Code § 17C-5-9 (2013).” __ W. Va. at __ n.2, 851 S.E.2d at 490 n.2. In both Hall and Divita, this
Court upheld the reversal of the drivers’ license revocation orders because their blood samples
were taken but not tested. However, in the instant case, unlike Hall and Divita, respondent did not
demand a blood test be taken, but rather agreed to submit to a blood test requested by the
investigating officer. Accordingly, respondent’s case must be decided under West Virginia Code
§ 17C-5-6 and not West Virginia Code § 17C-5-9.

                                                4